Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 6, 2017

                                      No. 04-17-00363-CR

                                      Eddie Lee LITTLE,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 515763
                       Honorable Wayne A. Christian, Judge Presiding


                                         ORDER
        The State’s second motion for extension of time to file its brief is granted. We order the
State’s brief due December 28, 2017.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2017.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court